DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because claim language is used.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites identifying and determining of potential malignancy, these limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (and/or with a help of simple pen and paper) but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually with pen and pen paper drawing on an ultrasound image potential malignancy regions and regions to avoid in case of biopsy. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both identifying and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to identifying and determination of the abstract idea into a practical application, the additional element of using a processor to perform both steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
The above analysis of claim 1 is applied to Claim 16 analogous limitations and as such the claim is directed to an abstract idea and is not patent eligible.
Claims 2-15 and 17-20 depend directly or indirectly from Claims 1 or 16. Therefore,  the dependent claims rely upon the same abstract ideas as the independent claim, as set forth above. Additionally, the dependent claims do nothing more than further limiting the abstract idea while failing to qualify as “significantly more”, and the specificity of an abstract idea does not make it any “less Abstract” as it is still directed to Mental Processes. Therefore, the dependent claims are also not patent eligible.
  The instantly rejected claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. In the interest of advancing prosecution, the examiner suggests:
a) providing evidence, for example, delineating how the abstract idea and/or additional elements appended to the abstract idea results in an improvement to the technology/technical field, which can show eligibility;
b) shifting the focus of the claims to the assay (e.g. including non-conventional assays, specific assay conditions providing improved sensitivity, etc.); and/or
c) adding a practical application of the claimed method outside of the computer (e.g. treating a patient).
See MPEP § 716.01(c) for examples of providing evidence supported by an appropriate affidavit or declaration. For additional guidance, applicant is directed generally to MPEP § 2106 and to the USPTO's Guidance on Subject Matter Eligibility (January 2019 Update). This information can be found at: https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,5, 14 and 16-17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giger et. al. (U.S. 5984870, November 16, 1999)(hereinafter, “Giger”).
Regarding Claim 1, Giger teaches: 
An ultrasound imaging system (Fig. 15) comprising: 
a communication interface in communication with an ultrasound imaging device and configured to receive an ultrasound image of a subject's anatomy (“ Referring to FIG. 15, ultrasound images of an object are obtained from an image acquisition device and input to the system 1000. Each image is digitized and put into memory (1001). If the image is obtained with a direct digital device then there is no need for digitization. The image data is first passed through the lesion locator circuit (1002), and then to the ROI placement circuits (1003 & 1004) and also to the lesion extraction circuit (1005).”, column 15, lines 7-14); 
and a processor in communication with the communication interface (“ In FIG. 16, an image processing apparatus for implementing the processes of FIG. 1, is shown including an image acquisition device 102, such as a computed radiography system, a laser scanner, etc., and a computer 140, such as a general purpose computer. The computer 140 is shown in FIG. 17 and, for example, includes a display device 200, such as a touch screen monitor with a touch-screen interface, a keyboard 210, a pointing device 220, a digitizing pad 230, a hard disk 240, a floppy drive 250, a tape or CD ROM drive 260 with tape or CD media 270, and a mother board 280.”, column 11, lines 28-37) and configured to:
apply a predictive network to the ultrasound image to: identify a plurality of locations of potential malignancies in the subject's anatomy (“After feature extraction (step 108), the various features are merged into an estimate of malignancy in the classification step 110. Artificial neural networks, analytic classifiers as well as rule-based methods can be applied for this purpose, as schematically shown in FIG. 9a. The output from the neural network or other classifier can be used in making a diagnosis and/or prognosis.”, column 8, lines 39-45); 
determine a plurality of malignancy likelihoods at the plurality of locations of potential malignancies (“The image data is first passed through the lesion locator circuit (1002), and then to the ROI placement circuits (1003 & 1004) and also to the lesion extraction circuit (1005).”, column 11, lines 11-14); 
identify a critical region of the subject’s anatomy to avoid for a biopsy; and determine a plurality of confidence levels for the plurality of malignancy likelihoods at the plurality of locations of potential malignancies (“FIGS. 11-14 illustrate the performances of the features. The performance of some of the features ROC analysis was used to evaluate the performance of the various features in distinguishing benign from malignant lesions. The features were examined for their ability to distinguish between malignant and benign lesions, between different types of benign lesions, and between lesions that underwent different workups (e.g., lesions being diagnosed by biopsy vs. those by aspiration vs. those by just visual ultrasound assessment).”, column 9, lines 29-36); 
and output, to a display in communication with the processor, an overlay of indications of the plurality of locations of potential malignancies, the plurality of malignancy likelihoods, the plurality of confidence levels, and the critical region on the ultrasound image to guide a biopsy determination for the subject's anatomy (“The data are also passed through to the gradient processing circuit (1010) and to the gradient feature extraction circuit (1011). The data are also passed through to the shape circuit (1012) and to the gray level calculation circuit (1013). All data then has the option of being passed to the classifier circuit (1014). In the superimposing circuit (1015) the results are either superimposed onto images, stored in file format, or given in text format. The results are then displayed on the display system (1020) after passing through a digital-to-analog converter (1030).”, column 11, lines 18-27).
Regarding Claim 5, Giger substantially teaches the claim limitations as noted above.
Giger teaches: further comprising: the display configured to display: a first map including an overlay of indications of the plurality of locations of potential malignancies, the plurality of malignancy likelihoods, and the critical region on a first instance of the ultrasound image; and a second map including an overlay of indications of the plurality of confidence levels at the plurality of locations of potential malignancies on a second instance of the ultrasound image (“FIGS. 11-14 illustrate the performances of the features. The performance of some of the features ROC analysis was used to evaluate the performance of the various features in distinguishing benign from malignant lesions. The features were examined for their ability to distinguish between malignant and benign lesions, between different types of benign lesions, and between lesions that underwent different workups (e.g., lesions being diagnosed by biopsy vs. those by aspiration vs. those by just visual ultrasound assessment).”, column 9, lines 29-36; “The data are also passed through to the gradient processing circuit (1010) and to the gradient feature extraction circuit (1011). The data are also passed through to the shape circuit (1012) and to the gray level calculation circuit (1013). All data then has the option of being passed to the classifier circuit (1014). In the superimposing circuit (1015) the results are either superimposed onto images, stored in file format, or given in text format. The results are then displayed on the display system (1020) after passing through a digital-to-analog converter (1030).”, column 11, lines 18-27).
Regarding Claim 14, Giger substantially teaches the claim limitations as noted above.
With regards to limitations: wherein the processor is further configured to: update the predictive network based on at least one of: a target biopsy location for a biopsy determined based on the plurality of locations of potential malignancies and the plurality of malignancy likelihoods; or a pathology result of the biopsy, Giger teaches determination of areas of interest that undergo feature extraction and classification estimation of likelihood as benign or malignant and follow-up confirmation by comparing biopsy or aspiration results with the system results as shown in Figs. 1A and 9A-14 with corresponding sections.
Regarding Claim 16, Giger teaches: A method of ultrasound imaging (Fig. 1A and 15), comprising: receiving, from an ultrasound imaging device, a ultrasound image of a subject's anatomy;
applying a predictive network to the ultrasound image to: identify a plurality of locations of potential malignancies in the subject's anatomy (“After feature extraction (step 108), the various features are merged into an estimate of malignancy in the classification step 110. Artificial neural networks, analytic classifiers as well as rule-based methods can be applied for this purpose, as schematically shown in FIG. 9a. The output from the neural network or other classifier can be used in making a diagnosis and/or prognosis.”, column 8, lines 39-45); 
and determine a plurality of malignancy likelihoods at the plurality of locations of potential malignancies (“The image data is first passed through the lesion locator circuit (1002), and then to the ROI placement circuits (1003 & 1004) and also to the lesion extraction circuit (1005).”, column 11, lines 11-14);
 identify a critical region of the subject's anatomy to avoid for a biopsy: and determine a plurality of confidence levels for the plurality of malignancy likelihoods at the plurality of locations of potential malignancies (“FIGS. 11-14 illustrate the performances of the features. The performance of some of the features ROC analysis was used to evaluate the performance of the various features in distinguishing benign from malignant lesions. The features were examined for their ability to distinguish between malignant and benign lesions, between different types of benign lesions, and between lesions that underwent different workups (e.g., lesions being diagnosed by biopsy vs. those by aspiration vs. those by just visual ultrasound assessment).”, column 9, lines 29-36):
and displaying, by a display, an overlay of indications of the plurality of locations of potential malignancies, the plurality of malignancy likelihoods, the plurality of confidence levels, or the critical region on the ultrasound image to guide a biopsy determination for the subject's anatomy (“The data are also passed through to the gradient processing circuit (1010) and to the gradient feature extraction circuit (1011). The data are also passed through to the shape circuit (1012) and to the gray level calculation circuit (1013). All data then has the option of being passed to the classifier circuit (1014). In the superimposing circuit (1015) the results are either superimposed onto images, stored in file format, or given in text format. The results are then displayed on the display system (1020) after passing through a digital-to-analog converter (1030).”, column 11, lines 18-27) .
Regarding Claim 17, Giger substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein the displaying includes: displaying a first map including an overlay of indications of the plurality of locations of potential malignancies, the plurality of malignancy likelihoods, and the critical region on a first instance of the ultrasound image; and displaying a second map including an overlay of indications of the plurality of confidence levels on a second instance of the ultrasound image corresponding to the plurality of locations of potential malignancies, is substantially similar in scope with corresponding limitations recited in Claim 5 and is therefore, rejected under the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giger in view of Kim et. al. (U.S. 20100292571, November 18, 2010)(hereinafter, “Kim”).
Regarding Claim 2, Giger substantially teaches the claim limitations as noted above.
Giger does not explicitly teach: wherein the ultrasound image includes at least one of brightness-mode (B-mode) information, strain information, elasticity information, or tissue Doppler information.
Kim in the field of ultrasound medical diagnostics teaches: “At block 2014, prior to any processing (e.g. B-mode or color Doppler), quadrature-demodulated I/Q data (or other types of data such as pre-beamformed radio frequency (RF) channel data, beamformed RF data, and envelope-detected B-mode data) is acquired for a suitable number of seconds, such as six seconds. The ultrasound elastographer 102 performs an elastography angular strain method on the data to produce a suitable number of strain frames, such as 200 frames. See block 2016. The method then continues to exit Terminal B.” [0015].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasound image in Giger to include at least one of brightness-mode (B-mode) information, strain information, elasticity information, or tissue Doppler information as taught in Kim for diagnosing malignancies of abnormalities (Kim, [0013]).
Regarding Claim 15, Giger substantially teaches the claim limitations as noted above.
Giger does not explicitly teach: wherein the subject's anatomy includes at least a portion of a thyroid.
Kim in the field of ultrasound medical diagnostics teaches: “The ultrasound elastographer 102 quantifies, using suitable metrics, the stiffness of nodules, such as a thyroid nodule, from a set of strain images (one or more) generated by ultrasound machinery.” [0012]; “See block 2010 where it is specified that the ultrasound probe is placed gently on the bodily organ of interest, such as the thyroid…” [0014].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the anatomy in Giger to be at least a portion of a thyroid as taught in Kim for diagnosing malignancies of thyroid nodules (Kim, [0013]).

Claims 6-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Giger in view of Jain et. al. (U.S. 20140094695, April 3, 2014)(hereinafter, “Jain”).
Regarding Claim 6, Giger substantially teaches the claim limitations as noted above.
Giger does not explicitly teach: wherein the processor is further configured to: determine a biopsy needle path for performing a biopsy on the subject's anatomy based on at least one of the plurality of locations of potential malignancies, the critical region, or a target biopsy location in the subject's anatomy.
Jain in the field of ultrasound needle localization systems teaches: “ System 100 may include a workstation or console 112 from which a procedure is supervised and managed. Procedures may include any procedure including but not limited to biopsies, ablations, injection of medications etc. Workstation 112 preferably includes one or more processors 114 and memory 116 for storing programs and applications. It should be understood that the function and components of system 100 may be integrated into one or more workstations or systems.” [0022]; “ the needle or tool can be located and imaged in three dimensions while also displaying the target area. In this way, the needle is easy to find and its position accurately tracked for any type of procedure, such as, ultrasound-guided needle interventions, e.g., nerve blocks, biopsies, vascular access, abscess drainage, ablation, etc.” [0044].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor in Giger to determine a biopsy needle path for performing a biopsy on the subject's anatomy based on at least one of the plurality of locations of potential malignancies, the critical region, or a target biopsy location in the subject's anatomy as taught in Jain for more accurate and faster ultrasound guided needle interventions (Jain, [0044]).
Regarding Claims 7-9, the combination of Giger and Jain substantially teach the claim limitations as noted above.
With regards to limitations: wherein the processor is further configured to: determine a target biopsy location for the subject's anatomy based on at least one of the plurality of malignancy likelihoods at the plurality of locations of potential malignancies or the plurality of confidence levels for the plurality of malignancy likelihoods, and wherein the biopsy needle path is further determined based on the determined target biopsy location; further comprising: a user interface in communication with the processor and configured to receive a selection of the target biopsy location and wherein the processor is further configured to: output, to the display, the determined biopsy needle path as an overlay on the ultrasound image, Giger teaches determination of areas of interest that undergo feature extraction and classification estimation of likelihood as benign or malignant and follow-up confirmation by comparing biopsy or aspiration results with the system results as shown in Figs. 1A and 9A-14 with corresponding sections. 
Giger does not teach the actual needle biopsy procedure. 
Jain in the field of ultrasound needle localization systems teaches: “ System 100 may include a workstation or console 112 from which a procedure is supervised and managed. Procedures may include any procedure including but not limited to biopsies, ablations, injection of medications etc. Workstation 112 preferably includes one or more processors 114 and memory 116 for storing programs and applications. It should be understood that the function and components of system 100 may be integrated into one or more workstations or systems.” [0022]; “ the needle or tool can be located and imaged in three dimensions while also displaying the target area. In this way, the needle is easy to find and its position accurately tracked for any type of procedure, such as, ultrasound-guided needle interventions, e.g., nerve blocks, biopsies, vascular access, abscess drainage, ablation, etc.” [0044].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Giger to biopsy the target locations as taught in Jain for more accurate and faster ultrasound guided needle interventions (Jain, [0044]).
Regarding Claim 10, the combination of Giger and Jain substantially teach the claim limitations as noted above.
wherein the processor is further configured to apply the predictive network to the ultrasound image to determine the biopsy needle path, Giger teaches determination of areas of interest that undergo feature extraction and classification estimation of likelihood as benign or malignant and follow-up confirmation by comparing biopsy or aspiration results with the system results as shown in Figs. 1A and 9A-14 with corresponding sections. 
Giger does not teach the actual needle biopsy procedure. 
Jain in the field of ultrasound needle localization systems teaches: “ System 100 may include a workstation or console 112 from which a procedure is supervised and managed. Procedures may include any procedure including but not limited to biopsies, ablations, injection of medications etc. Workstation 112 preferably includes one or more processors 114 and memory 116 for storing programs and applications. It should be understood that the function and components of system 100 may be integrated into one or more workstations or systems.” [0022]; “ the needle or tool can be located and imaged in three dimensions while also displaying the target area. In this way, the needle is easy to find and its position accurately tracked for any type of procedure, such as, ultrasound-guided needle interventions, e.g., nerve blocks, biopsies, vascular access, abscess drainage, ablation, etc.” [0044].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Giger to biopsy the target locations as taught in Jain for more accurate and faster ultrasound guided needle interventions (Jain, [0044]).
Regarding Claim 11, the combination of Giger and Jain substantially teach the claim limitations as noted above.
Giger does not teach: wherein the processor is further configured to: determine that the critical region is along a trajectory path of a biopsy needle directed towards the subject's anatomy; and output, to the display, an indication of a potential collision between the biopsy needle and the critical region.
Jain in the field of ultrasound needle localization systems teaches: “In accordance with the present principles, a target plane, a relative position and trajectory of a medical device (e.g., with respect to a target anatomy of the target plane) need to be imaged at the same time to avoid issues related to losing an out-of-plane needle image during a procedure. One-dimensional (1D) ultrasound probes are used for two-dimensional (2D) visualization of needles with respect to the anatomy in a wide range of clinical interventions….using a simple one-dimensional (1D) probe (for 2D imaging) or using a two-dimensional (2D) probe for 3D imaging. Methods for assessing the 3D position of a needle with respect to the imaging plane using a 1D array are also provided.” [0016]; “Imaging system 110 may be provided to collect real-time intra-operative imaging data. The imaging data may be displayed on display 118. Sensing module 115 may determine positions of the sensors/elements 106 and therefore the device 102 within the real-time images based upon energy measured by the sensors/elements 106. This may include employing a trilateration or triangulation method/module 104 as will be described herein. A digital rendering of the medical device 102 (using feedback signals) can be displayed to realize the position of the device 102 against the real-time images (tracking). The digital rendering may be generated by an image processing module 117.” [0027]; “The sensing module 115 includes a three-dimensional (3D) trilateration routine that tracks the ultrasound elements 106 aboard the tool 102. In one embodiment, the display 118 provides a 3D rendering of the tracked tool 102 superimposed on a 2D ultrasound image. The position of the tool 102 will be determined as illustratively described with reference to FIGS. 2A-2B.” [0033]; “the needle or tool can be located and imaged in three dimensions while also displaying the target area. In this way, the needle is easy to find and its position accurately tracked for any type of procedure, such as, ultrasound-guided needle interventions, e.g., nerve blocks, biopsies, vascular access, abscess drainage, ablation, etc. “ [0044].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Giger to determine that the critical region is along a trajectory path of a biopsy needle directed towards the subject's anatomy; and output, to the display, an indication of a potential collision between the biopsy needle and the critical region as taught in Jain for more accurate and faster ultrasound guided needle interventions (Jain, [0044]).
Regarding Claim 18, Giger substantially teaches the claim limitations as noted above.
Further, regarding limitations, further comprising: determining a target biopsy location for performing a biopsy on the subject's anatomy based on at least one of the plurality of malignancy likelihoods at the plurality of locations of potential malignancies or the plurality of confidence levels for the plurality of malignancy likelihoods; determining a biopsy needle path for performing the biopsy based on at least one of the plurality of locations of potential malignancies, the critical region, or the target biopsy location of the subject's anatomy; and displaying, by the display, the determined biopsy needle path as an overlay on the first map, are substantially similar in scope with corresponding limitations recited in Claims 7 and 9 and is therefore, rejected under the same rationale.
Regarding Claim 19, the combination of Giger and Jain substantially teach the claim limitations as noted above.
Further, regarding limitations, further comprising: determining that the critical region is along a trajectory path of a biopsy needle directed towards the subject's anatomy; and displaying, by the display, an indication of a potential collision between the biopsy needle and the critical region, is substantially similar in scope with corresponding limitations recited in Claim 11 and is therefore, rejected under the same rationale.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giger in view of Jain and Brown et. al. (U.S. 20180000465, January 4, 2018)(hereinafter, “Brown”).
Regarding Claim 12, the combination of Giger and Jain substantially teach the claim limitations as noted above.
Giger does not teach: wherein the ultrasound image is received while the ultrasound imaging device is positioned at a first imaging position with respect to the subject's anatomy, and wherein the processor is further configured to: apply the predictive network to the ultrasound image to determine a motion control configuration for repositioning the ultrasound imaging device from the first imaging position to a second imaging position for performing the biopsy; and output, to the display, a visual indicator for repositioning the ultrasound imaging device based on the motion control configuration.
Brown  in the field of ultrasound guided systems teaches: “FIG. 22 illustrates one exemplary embodiment of an ultrasound-guided integrated painless biopsy system 2200 comprising an integrated biopsy device 2202 inserted in a lockable, articulating needle guide 2204 that attaches to an ultrasound probe 2206 across a translation arm 2208 and a rotation dial 2210. Biopsy system 2200 is designed to incorporate painless one-pass biopsy device 2202 with an ultrasound guidance system that may be used to predict a needle trajectory and to control the movement of a needle. In a select embodiment, biopsy device 2202 may employ similar features of the biopsy device shown in FIG. 13 and FIG. 21, described above, and as described below. Additionally, biopsy system 2200 comprises a display screen 2212 that provides real-time visualization of predicted needle trajectory 2214 overlaid on ultrasound image 2216. As needle guide 2204 is moved and angled, an indicator, such as predicted needle trajectory 2214, is drawn on display screen 2212 that represents the trajectory the needle will take. Guide 2204 may be adjusted until the best insertion angle and puncture line corresponding to the most optimal needle path to the target bone surface is chosen. Needle guide 2204 has a laser 2218 that shines on the skin, indicating the correct skin entry point. This obviates the need for the standard indelible ink for marking an entry point. Needle guide 2204 is then locked into position and will be rendered immovable in order to prevent needle deviation from the desired trajectory during insertion.  After the image of the biopsy site has been captured, the angle of the ultrasound beam generated by needle guide 2204 is adjusted automatically (or by user entered command) in order to image the trajectory of the needle as it is moved toward the target site. The captured image of the needle trajectory is overlaid onto the image of the biopsy site in real time, thus, providing an accurate and consistent real-time visual feedback of the needle trajectory for increased targeting accuracy. Enhancing needle visualization during the ultrasound-guided needle procedure requires that an optimal needle-ultrasound beam alignment be maintained. The best needle images are achieved when the needle is at right angles to the ultrasound beam. In order to accomplish this, the ultrasound beam may be dynamically steered, such as via software, in a direction perpendicular to the needle orientation for the entire length of the needle path to the target biopsy site.” [0113-0114].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Giger such that the ultrasound image is received while the ultrasound imaging device is positioned at a first imaging position with respect to the subject's anatomy, and wherein the processor is further configured to: apply the predictive network to the ultrasound image to determine a motion control configuration for repositioning the ultrasound imaging device from the first imaging position to a second imaging position for performing the biopsy; and output, to the display, a visual indicator for repositioning the ultrasound imaging device based on the motion control configuration as taught in Brown for accurate automatic needle insertion and biopsy. 
Regarding Claim 20, the combination of Giger and Jain substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the ultrasound image is received while the ultrasound imaging device is positioned at a first imaging position with respect to the subject's anatomy, and wherein the method further comprises: applying the predictive network to the ultrasound image to determine a motion control configuration for repositioning the ultrasound imaging device from the first imaging position to a second imaging position for performing the biopsy; and displaying, by the display, a visual indicator for repositioning the ultrasound imaging device based on the motion control configuration, is substantially similar in scope with corresponding limitations recited in Claim 12 and is therefore, rejected under the same rationale.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Giger in view of Jain and Jago et. al. (U.S. 20170150941, June 1, 2017)(hereinafter, “Jago”).
Regarding Claim 13, Giger substantially teaches the claim limitations as noted above.
With regards to limitations: wherein the predictive network is trained by: providing a plurality of test ultrasound images of a test subject's anatomy, a biopsy location of a biopsy performed on test subject's anatomy, and a pathology result of the biopsy performed at the biopsy location, Giger teaches determination of areas of interest that undergo feature extraction and classification estimation of likelihood as benign or malignant and follow-up confirmation by comparing biopsy or aspiration results with the system results as shown in Figs. 1A and 9A-14 with corresponding sections.
Giger does not teach the actual needle biopsy procedure and assigning scores to pixels of the plurality of test ultrasound images based on the biopsy locations and the pathology result.
Jain in the field of ultrasound needle localization systems teaches: “ System 100 may include a workstation or console 112 from which a procedure is supervised and managed. Procedures may include any procedure including but not limited to biopsies, ablations, injection of medications etc. Workstation 112 preferably includes one or more processors 114 and memory 116 for storing programs and applications. It should be understood that the function and components of system 100 may be integrated into one or more workstations or systems.” [0022]; “ the needle or tool can be located and imaged in three dimensions while also displaying the target area. In this way, the needle is easy to find and its position accurately tracked for any type of procedure, such as, ultrasound-guided needle interventions, e.g., nerve blocks, biopsies, vascular access, abscess drainage, ablation, etc.” [0044].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Giger to biopsy the target locations as taught in Jain for more accurate and faster ultrasound guided needle interventions (Jain, [0044]).
Jago in the field of ultrasound imaging teaches: “In block 302, a definitive diagnosis of a particular lesion is obtained. The diagnosis may be obtained through a number of methods, e.g., biopsy, surgical excision followed by histopathology, a definitive imaging modality (e.g., contrast MR, CT, PET, etc.) or using other techniques. When a specific diagnosis is obtained the lesion is a reference lesion for that diagnosis. This may include creating an ultrasound pathology tissue signature for the reference tissue by defining values or a range of values for acoustic parameters, morphological image parameters associated with the reference tissue, textural image parameters associated with the reference tissue, spectral characteristics of radiofrequency data associated with a lesion and/or identification of boundaries of a lesion, so that only tissue within a lesion boundary is used to develop the tissue signature. In block 303, if a non-ultrasound imaging modality is employed, an ultrasound image or volume may be registered to a non-ultrasound image or volume provided by the non-ultrasound imaging modality such that the reference tissue is more easily characterized and its margins defined.” [0035].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Giger and Jain to assign scores to pixels of the plurality of test ultrasound images based on the biopsy locations and the pathology result as taught in Jago “…to identify lesions of a same type within a subject and hence better determine the true extent of disease…” (Jago, [0014])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793